Case 2:18-cv-00086-SJF-AKT Document 42-1 Filed 09/30/19 Page 1 of 10 PageID #: 260



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  DWAYNE J. SCOTT and DERELL J.                    Case No. 2:18-cv-00086-SJF-AKT
  MEYNARD, individually and on behalf of all
  others similarly situated,

        Plaintiffs,

                v.

  WHOLE FOODS MARKET GROUP, INC.

        Defendant.


      MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT WHOLE FOODS
      MARKET GROUP, INC.’S MOTION FOR JUDGMENT ON THE PLEADINGS




                                           Christopher M. Pardo
                                           Anna L. Rothschild
                                           HUNTON ANDREWS KURTH LLP
                                           Counsel for Defendant
                                           Whole Foods Market Group, Inc.
                                           125 High Street, Suite 533
                                           Boston, MA 02110
                                           Tel: (617) 648-2759
                                           Fax: (617) 433-5022
Case 2:18-cv-00086-SJF-AKT Document 42-1 Filed 09/30/19 Page 2 of 10 PageID #: 261



                              I.     PRELIMINARY STATEMENT

         In order for Plaintiffs Dwayne J. Scott (“Scott”) and Derell J. Meynard (“Meynard”)

  (collectively, “Plaintiffs”) to assert viable claims against Defendant Whole Foods Market Group,

  Inc. (“Defendant” or “Whole Foods”), they need to show that their claims both are timely and

  satisfy the basic elements of each count. To do so, they would only have to properly plead a

  handful of material factual allegations. However, Whole Foods files the instant Motion for

  Judgment on the Pleadings (“Motion”) because, as is demonstrated through a simple comparison

  of the Complaint (Docket Entry (“DE-”) 1) and First Amended Answer and Affirmative

  Defenses (DE-29) (“Answer”):

         (a)     Plaintiffs affirmatively state the wrong statute of limitations in the Complaint;

         (b)     Scott entirely misrepresents his dates of employment and did not work for Whole
                 Foods within the actual statute of limitations; and

         (c)     Meynard (unlike Scott) curiously fails to identify the position he held at Whole
                 Foods during the relevant time period -- because revealing his actual employment
                 history would disqualify him from bringing any claims here.

  In other words, Plaintiffs failed to properly plead the material “facts” that are essential to

  bringing viable claims – as is required by Rule 8 of the Federal Rules of Civil Procedure – and,

  in doing so, they have caused the Court, counsel for both sides and Whole Foods to expend

  significant resources on this matter. As a result, in addition to respectfully requesting the

  dismissal of this lawsuit with prejudice, Whole Foods also asks that the Court order Plaintiffs to

  show cause as to why they should not be sanctioned for failure to comply with Rule 11(b).

         As it further relates to the application of Rule 11, Plaintiffs served documents together

  with their initial disclosures that include an Equifax report verifying dates of employment for

  Meynard, but lacks a similar report, or any verification of the dates of employment, for Scott.

  That report would have assuredly shown that Scott cannot bring any claims here. Plaintiffs’



                                                   2
Case 2:18-cv-00086-SJF-AKT Document 42-1 Filed 09/30/19 Page 3 of 10 PageID #: 262



  initial disclosure documents also contain hundreds of pages of seemingly random job

  descriptions for positions at Whole Foods stores that Plaintiffs’ did not hold, but lacks a

  description for the position Meynard actually held during the statutory time period, as his

  position was not “manual” and such documentation would have similarly undermined his claim.

         In other words, by selectively pleading around critical realities in the Complaint (and then

  making a self-serving document production to avoid contradicting it), Plaintiffs are hiding two

  fatal deficiencies in their case – Scott did not work at Whole Foods within the statutory period

  and Meynard was not in a position of a “manual worker” during the statutory period. Only after

  service of the Answer, which reveals these misrepresentations, did counsel file a motion to

  withdraw as counsel or take any other action, which is inappropriate.

         Accordingly, Whole Foods requests that the Complaint be dismissed with prejudice and

  that the Court order counsel for Plaintiffs to show cause as to why Plaintiffs should not be

  sanctioned for failure to comply with Rule 11(b).

                                           II.     ANALYSIS

  A.     Applicable Legal Standard

         A motion for judgment on the pleadings, pursuant to Fed. R. Civ. P. 12(c) is reviewed

  under the same standard as a Fed. R. Civ. P. 12(b)(6) motion to dismiss for failure to state a

  claim. Patel v. Contemporary Classics of Beverly Hills, 259 F.3d 123, 126 (2d Cir. 2001). In

  order to survive a motion brought pursuant to Fed. R. Civ. P. 12(c), the complaint must set forth

  sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

  Johnson v. Rowley, 569 F.3d 40, 44 (2d Cir. 2009). On a motion for judgment on the pleadings

  the court “considers the complaint, the answer, any documents attached to them and any matter

  of which the court can take judicial notice of the factual background of the case.” L-7 Designs,




                                                     3
Case 2:18-cv-00086-SJF-AKT Document 42-1 Filed 09/30/19 Page 4 of 10 PageID #: 263



  Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (“A complaint is [also] deemed to

  include any written instrument attached to it as an exhibit, materials incorporated in it by

  reference, and documents that, although not incorporated by reference, are ‘integral’ to the

  complaint”) (quoting Roberts v. Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009)); see also Fed. R.

  Civ. P. 10(c) (“A copy of a written instrument that is an exhibit to a pleading is a part of the

  pleading for all purposes”).

         Moreover, a court is not required to accept the truth of legal conclusions couched as

  factual allegations. Papason v. Allain, 478 U.S. 265, 286 (1986). It is well established that courts

  need not credit conclusory statements in a complaint without reference to the factual context.

  See, e.g., Amidax Trading Group v. S.W.I.F.T. SCRL, 671 F.3d 140, 147 (2d Cir. 2011).

  Furthermore, where a conclusory allegation in the complaint is contradicted by a document

  attached to the complaint, the document controls and the allegation is not accepted as true. Id. As

  a result, such an allegation is not “well pleaded.” Rieger v. Drabinsky, 151 F. Supp. 2d 371, 405-

  406 (S.D.N.Y. 2001); see also Perry v. NYSARC, Inc., 424 Fed. App’x 23, 25 (2d Cir. 2011)

  (noting the “narrow exception” to the principle that allegations should be accepted as true on a

  motion to dismiss in circumstances where “factual assertions are contradicted by documents

  upon which the pleadings rely”).

  B.     The Pleadings Before The Court Unequivocally Demonstrate That Plaintiffs Cannot
         Establish a Plausible Claim Under New York Labor Law § 191

         Plaintiffs attempt to state a claim under New York Labor Law (“NYLL”) § 191(1)(a) for

  violation of the frequency of pay statute for “manual workers.” Yet, as is more fully detailed

  below, the Answer and documents submitted therewith demonstrate that Plaintiffs’ claims fail

  because one plaintiff, Scott, was not employed by Whole Foods during the statutory period and

  the other plaintiff, Meynard, was not in a position of a “manual worker” during the statutory



                                                   4
Case 2:18-cv-00086-SJF-AKT Document 42-1 Filed 09/30/19 Page 5 of 10 PageID #: 264



  period. See DE-29 at ¶ 19. Accordingly, there is no way that Plaintiffs can plead a plausible

  claim under NYLL § 191(1)(a) that entitles them to relief, and judgment on the pleadings should

  be entered against them, with prejudice.

         1.      Scott was not employed by Whole Foods within the applicable statute of
                 limitations and must be dismissed with prejudice.

         Plaintiffs filed the Complaint on January 5, 2018. See DE- 1. “Claims arising pursuant

  to the NYLL are subject to a six-year statute of limitations.” Gonzales v. Gan Israel Pre-Sch.,

  No. 12-CV-06304 MKB, 2014 WL 1011070, at *11 (E.D.N.Y. Mar. 14, 2014) (“[A]n action to

  recover upon a liability imposed by this article must be commenced within six years....”) (citing

  Coulibaly v. Millenium Super Car Wash, Inc., No. 12–CV–04760 (CBA)(CLP), 2013 WL

  6021668, at *7) see also N.Y. Lab. Law § 663(3).         Despite the statutorily-defined six-year

  statute of limitations, Plaintiffs affirmatively misstate the statutory period in the Complaint to

  begin on December 22, 2011. DE-1 at ¶ 27.

         Without question, based on the allegations and filing date, the relevant statutory period is

  January 5, 2012 through April 27, 2012 (the end date being the date that the Complaint alleges

  Whole Foods obtained a waiver to pay manual workers bi-weekly from the New York State

  Department of Labor). See DE-1 at ¶ 25, 27. As the Answer and indisputable documents affixed

  thereto plainly show, Scott was employed at Whole Foods from October 15, 2012 through

  December 12, 2015, which falls outside of the statutory period. See DE-29 at ¶ 10, tabs 1-2.

  Accordingly, Scott’s claim cannot be brought under NYLL as it is untimely, he is not a proper

  plaintiff, and he must be dismissed with prejudice.




                                                  5
Case 2:18-cv-00086-SJF-AKT Document 42-1 Filed 09/30/19 Page 6 of 10 PageID #: 265



         2.      Meynard was not in a position of a “manual worker” during the statutory period
                 and should also be dismissed with prejudice.

         Indispensable to pleading a claim under NYLL § 191(1)(a) is that a plaintiff be in the

  position of a “manual worker” as defined by the NYLL during the relevant statutory time period.

  See Pachter v. Bernard Hodes Group, Inc., 505 F.3d 129, 132 (2d Cir.2007) (“[Section 191]

  details the frequency of payments for specific workers[, namely] manual workers, railroad

  workers, commission salesmen, and ‘clerical and other worker[s]’”).1

         Here, Meynard fails to even identify the position he held at Whole Foods during the

  relevant time period, because doing so – actually pleading the information necessary to establish

  a claim under NYLL § 191 – disqualifies Meynard from bringing a viable claim. As the Answer

  and attached documents demonstrate, Meynard held the position of “Produce Buyer/Specialist”

  from September 26, 2011 through May 27, 2013, which encompasses the relevant time period.

  See DE-29 at ¶ 19, tabs 3-4. This position is a non-manual position in which Meynard was

  responsible for ordering merchandise and produce as well as participating in marketing and

  promotional initiatives. See id. Therefore, Meynard’s claim fails.

         In further support of Meynard’s dismissal with prejudice, it is important to note that Scott

  affirmatively pleads his job title of “Cashier’s Helper” (whether accurate or not), which Plaintiffs

  appear to believe is that of a “manual worker.” In contrast, Meynard completely omits from the

  Complaint the job he held at Whole Foods during the statutory period since it is not a “manual

  worker” position. Then, in the hundreds of pages of job descriptions produced by Plaintiffs with

  their initial disclosures to apparently support their contention that Whole Foods employs manual

  workers within the meaning of the NYLL, the position of “Cashier’s Helper” (allegedly held by



  1
       NYLL § 190(4) defines “manual worker” to mean “a mechanic, workingman or laborer.”
  NYLL § 190(4); see also Gonzales, 2014 WL 1011070, at *12.


                                                   6
Case 2:18-cv-00086-SJF-AKT Document 42-1 Filed 09/30/19 Page 7 of 10 PageID #: 266



  Scott) appears in multiples, while the position of “Produce Buyer/Specialist” (held by Meynard)

  is entirely omitted.

           Critically, as the documentation attached to the Answer proves, prior to the statutory

  period, Meynard held a different position of “Produce Team Member,” which Plaintiffs did

  include in their initial disclosure production of job descriptions of positions Plaintiffs apparently

  believe to qualify as those of “manual workers.” See DE-29 at ¶19, tab 4. In other words,

  Meynard may have been in a position that Plaintiffs allege would be that of a “manual worker” at

  one time during his employment at Whole Foods, but he certainly was not in such a position

  during the statutory period, which is a shocking and dispositive omission in the Complaint.

           Aside from the fact that it would have been fatal to his claim had Meynard pled his

  position, Meynard’s existing allegation only that he is a “manual worker” (DE-1 at ¶ 19) without

  providing any further support is not a properly pled factual allegation. It is an unsupported legal

  conclusion, and courts are not required to accept legal conclusions as true in deciding a motion

  for judgment on the pleadings. Rice v. City of New York, 275 F. Supp. 3d 395, 402 (E.D.N.Y.

  2017).     Accordingly, in addition to the Answer and documents submitted therewith

  demonstrating that Meynard did not hold a manual position, the Court should reject Meynard’s

  legal conclusion in the Complaint that he is a “manual worker” as it is an improper pleading.

  See, e.g., Scroggins v. Scroggins, No. 15 CIV. 9524 (PAE), 2017 WL 1047356, at *9 (S.D.N.Y.

  Mar. 16, 2017) (granting motion for judgment on the pleadings because the documents attached

  to the answer demonstrated that the allegations in the complaint were false).

           Accordingly, Meynard cannot plead a plausible claim for relief and the Complaint must

  dismissed with prejudice.




                                                   7
Case 2:18-cv-00086-SJF-AKT Document 42-1 Filed 09/30/19 Page 8 of 10 PageID #: 267



  C.     Counsel Should Be Ordered to Show Cause As To Why Sanctions Should Not Be
         Awarded against Plaintiffs Under Rule 11(b)

         Given the extent of the easily proven omissions and misrepresentations made by

  Plaintiffs in the Complaint, in addition to dismissal with prejudice, counsel for Plaintiffs should

  be ordered by the Court to show cause as to why sanctions should not be issued against his

  clients under Rule 11(b). Rule 11 provides that:

                 [b]y presenting to the court a pleading, written motion, or other paper—
                 whether by signing, filing, submitting, or later advocating it—an attorney
                 ... certifies that to the best of the person’s knowledge, information, and
                 belief, formed after an inquiry reasonable under the circumstances ... the
                 claims, defenses, and other legal contentions are warranted by existing law
                 or by a nonfrivolous argument for extending, modifying, or reversing
                 existing law or for establishing new law.

  Timoshenko v. Mullooly, Jeffrey, Rooney & Flynn, LLP, No. 17-CV-4472, 2018 WL 1582220,

  at *4 (E.D.N.Y. Mar. 30, 2018) (granting motion for judgment on the pleadings and ordering

  plaintiff’s counsel to show cause under Rule 11(b) as to why sanctions should not be ordered)

  (quoting Fed. R. Civ. P. 11(b)(2)). A pleading violates Rule 11 “where it is patently clear that a

  claim has absolutely no chance of success under the existing precedents.” Eastway Constr. Corp.

  v. City of New York, 762 F.2d 243, 254 (2d Cir. 1985), superseded on other grounds by rule.

         The Court may impose sanctions, either on motion or sua sponte after issuing an order to

  show cause. See Fed. R. Civ. P. 11(c)(1)-(3). If a party initiates sanction proceedings, via

  motion, then the court may sanction an attorney or party for conduct that was “objectively

  unreasonable.” Muhammad v. Walmart Stores E., L.P., 732 F.3d 104, 108 (2d Cir. 2013).

         The Plaintiffs’ conduct in pursuing a baseless class action while not having viable claims

  against Whole Foods is objectively unreasonable. The Complaint (i) affirmatively states the

  wrong statute of limitations; (ii) misrepresents Scott’s dates of employment in an attempt to

  bring Scott within the relevant statutory period; and (iii) omits the position Meynard held at



                                                  8
Case 2:18-cv-00086-SJF-AKT Document 42-1 Filed 09/30/19 Page 9 of 10 PageID #: 268



  Whole Foods during the statutory period, knowing his position during the applicable time was

  not that of a manual worker and alleging this necessary fact would make the failure of Meynard’s

  claim apparent.

         Put simply, Plaintiffs knew enough to make affirmative statements when they believed it

  was in their benefit, but omitted or misstated the equivalent facts when it was dispositive as to

  the viability of their claim. Knowingly omitting such material facts whenever convenient is a

  misrepresentation by omission to the Court and counsel should be ordered show cause as to why

  his clients should not be sanctioned.

                                          III.   CONCLUSION

         Plaintiffs have failed to set forth sufficient facts to establish a plausible claim under the

  NYLL that entitles them to relief and, therefore, the Complaint should be dismissed with

  prejudice. Additionally, Whole Foods respectfully requests that the Court order Plaintiffs’

  counsel to show cause under Rule 11(b) as to why sanctions should not be ordered given the

  nature of the misrepresentations and counsel’s decision to belatedly seek to withdraw from

  representation of Scott following service of the Answer.



                                                  ***




                                                   9
Case 2:18-cv-00086-SJF-AKT Document 42-1 Filed 09/30/19 Page 10 of 10 PageID #: 269




                                               DEFENDANT WHOLE FOODS MARKET
                                               GROUP, INC.

                                          By: /s/ Christopher M. Pardo
                                              Christopher M. Pardo (NY Bar No. 562802;
                                              admitted pro hac vice)
                                                cpardo@HuntonAK.com
                                              Anna L. Rothschild (pro hac vice forthcoming)
                                              HUNTON ANDREWS KURTH LLP
                                                arothschild@HuntonAK.com
                                              125 High Street, Suite 533
                                              Boston, MA 02110
                                              Tel: (617) 648-2759
  Dated: September 9, 2019                    Fax: (617) 433-5022



                                CERTIFICATE OF SERVICE

          I, Christopher M. Pardo, counsel for Defendant Whole Foods Market Group, Inc., hereby
  certify that on September 9, 2019, the foregoing document was served by electronic mail only
  (per the agreement of the parties) upon counsel for Plaintiffs as follows:

         Steven John Moser, Esq.
         Moser Employment Law
         3 School Street, Suite 207B
         Glen Cove, NY 11542
         smoser@moseremploymentlaw.com


                                                    /s/ Christopher M. Pardo
                                                    Christopher M. Pardo




                                               10
